DETAILED ACTION

Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 03/22/2022. Claims 1, 3, 5 – 8, 10 – 13, 16 – 18, & 20 were amended in a reply filed 06/17/2022. Claims 1 – 20 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/17/2022, pgs. 11 – 12, with respect to the previous rejections of claims 1 – 20 under 35 USC U.S.C. 103 have been considered and are persuasive. The previous 35 USC U.S.C. 103 rejection has been withdrawn for the reasons stated below.

Allowable Subject Matter
Claims 1 – 20 are allowable over the prior art of record, however remain rejected under 35 USC U.S.C. 112(a) as set forth in this Office action. It is noted that were the Applicant to rewrite or amend the claims to overcome the rejections, the claims may or may not be allowable, as further consideration would be required in view of the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art of record, taken individually and in combination, fails to render obvious the functionality of transmitting a determined call code indicating an urgency level associated with a package to a robot controller, instruction a robot to perform a delivery based on the call code, and the functionality of prioritizing an elevator to serve a robot or human based on the call code of an item transported by a robot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 & 20 recite the limitation: “…transmitting a call code to the sorting area controller including the urgency level;”

A review of Applicant’s instant specification yielded the following relevant sections: 

[0055] “Each elevator call 380 transmitted by a robot 202 may include a call code that may indicate the type of elevator call 380 including the package 490 being transported by the robot 202 and/or the urgency of the elevator call 380. In one example, the call code may indicate that the robot 202 is transporting laundry, which may not be considered urgent. In another example, the call code may indicate that the robot 202 is transporting transplant organs, which may be considered urgent. When the dispatcher 350 receives the elevator call 380 the dispatcher 350 will analyze the code and determine its urgency in comparison to other elevator calls 380 received. Elevator calls 380 that are most urgent will be assigned first, while those that are not urgent may be relegated to wait. Call codes may also be included and/or applied to elevator calls 380 received from individuals. In one example, each elevator call 380 transmitted may receive the same call code, meaning that the every elevator call 380 from an individual 190 would be treated with the same priority and a robot 202 that has an urgent call code may take higher priority than the call code of the individuals 190 whereas a robot 202 with a non-urgent call code may take a lower priority than the call code of the individuals 190.”

While the cited paragraph in the specification discloses that a call code including an urgency level is transmitted to “dispatcher 350” by a robot, it fails to teach transmitting a call code to the sorting area controller including the urgency level as claimed. The instant specification provides no written description for the sorting area controller receiving a call code or urgency level.

In addition, claims 2 – 19 are rejected under 35 USC 112(a) for inheriting the deficiencies while failing to remedy them.

Claims 1 & 20 recite the limitation: “instructing, {using the sorting area controller and (claim 1)} based on the call code, the first robot to deliver the package…”

A review of Applicant’s instant specification yielded the following relevant sections: 

[0055] “Each elevator call 380 transmitted by a robot 202 may include a call code that may indicate the type of elevator call 380 including the package 490 being transported by the robot 202 and/or the urgency of the elevator call 380. In one example, the call code may indicate that the robot 202 is transporting laundry, which may not be considered urgent. In another example, the call code may indicate that the robot 202 is transporting transplant organs, which may be considered urgent. When the dispatcher 350 receives the elevator call 380 the dispatcher 350 will analyze the code and determine its urgency in comparison to other elevator calls 380 received. Elevator calls 380 that are most urgent will be assigned first, while those that are not urgent may be relegated to wait. Call codes may also be included and/or applied to elevator calls 380 received from individuals. In one example, each elevator call 380 transmitted may receive the same call code, meaning that the every elevator call 380 from an individual 190 would be treated with the same priority and a robot 202 that has an urgent call code may take higher priority than the call code of the individuals 190 whereas a robot 202 with a non-urgent call code may take a lower priority than the call code of the individuals 190.”

[0075] “At block 510, the first robot 202 is instructed to deliver the package 490 to the destination using a conveyance system. In order to get to the destination, the robot 202 may need to travel to another landing 125, thus the robot 202 be required to use an elevator system 101. The method may comprise transmitting a first elevator call 380 for a first elevator system 101 of a first elevator bank 112 to transport the robot 202 from a landing 125 where the robot 202 is located to a landing 125 where the destination is located.”

While the cited paragraphs in the specification disclose that a call code including an urgency level is transmitted to “dispatcher 350” by a robot, and that a robot is instructed to perform a delivery, it fails to teach wherein a robot is instructed to perform a delivery based on a call code as claimed. 

In addition, claims 2 – 19 are rejected under 35 USC 112(a) for inheriting the deficiencies while failing to remedy them.

Claim 16 recites the limitation: “wherein the urgency level is obtained from at least one of text or an RFID tag on the package.”

A review of Applicant’s instant specification yielded the following relevant sections: 

[0049] “The shipping label 492 may display information about the package 490. This information may include identifying a source of the package 490, a destination of the package 490, a weight of the package 490, whether the package 490 contains hazardous material, whether the package 490 needs to be refrigerated, a size of the package 490, and/or a weight of the package 490. The information may be displayed on the shipping label 492 using text, a barcode, a QR code, or similar method known to one of skill in the art. For example, the shipping label 492 or package 490 may also include a radio-frequency identification (RFID) tag 494 or any other communication device that is capable of being detected by the communication device 280 of the robot 202 and information about the package 490 may be conveyed to the robot 202 via the RFID tag 494.”

While the cited paragraph in the specification discloses that package information such as a source of the package, a destination of the package, a weight and/or size of the package, whether the package contains hazardous material, and whether the package needs to be refrigerated is obtained from a text or an RFID tag on the package, it fails to teach wherein the urgency level is obtained from at least one of text or an RFID tag on the package as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628  

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628